UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK | aa a J

JONATHON A. OLES,

Plaintiff,

19-CV-8865 (NSR)
-against-
ORDER OF SERVICE

LISA SAUER, et al.,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff, currently incarcerated at Sullivan County Jail, brings this pro se action under 42
U.S.C. § 1983, alleging that Defendants denied him necessary medical attention. By order dated
November 7, 2019, the Court granted Plaintiff's request to proceed without prepayment of fees,
that is, in forma pauperis!

I. ORDER OF SERVICE

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d
Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process
... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if
the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil
Procedure generally requires that the summons and complaint be served within 90 days of the date
the complaint is filed, Plaintiff is proceeding IFP and could not have served the summons and

complaint until the Court reviewed the complaint and ordered that a summons be issued. The Court

therefore extends the time to serve until 90 days after the date the summons is issued. If the

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).

 
complaint is not served within that time, Plaintiff should request an extension of time for service.
See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff's responsibility
to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d
Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information necessary to
identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’
for an extension of time within the meaning of Rule 4(m).”).

To allow Plaintiff to effect service on Defendants (1) Lisa Sauer, (2) Wayne Altman,
(3) Wendy Moore, (4) John Linen, (5) Martin Davis, (6) Maureen Johnson, (7) Christopher Bini,
(8) Dale Frasier, (9) Oscar Rodriguez, (10) Richard Burke, (11) Saul Carranza, and (12) Louis
Torres through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a US.
Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these
defendants. The Clerk of Court is further instructed to issue a summons and deliver to the Marshals
Service all the paperwork necessary for the Marshals Service to effect service upon these
defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss
the action if Plaintiff fails to do so.

II. ORDER DENYING PRO BONO COUNSEL

Plaintiff, by application dated September 13, 2019, has requested that the Court appoint
pro bono counsel. (ECF No. 3.)

Unlike in criminal proceedings, the Court does not have the power to obligate attorneys to
represent indigent pro se litigants in civil cases. See Mallard y. U.S. Dist. Court for the S. Dist. of
Towa, 490 U.S. 296, 308-09 (1989). Instead, pursuant to 28 U.S.C. § 1915(e)(1), the Court may,

at its discretion, order that the Pro Se Office request an attorney to represent an indigent litigant

 
by placing the matter on a list circulated to attorneys who are members of the Court’s pro bono
panel. See Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y. 2007).

The Second Circuit set forth the standards governing the appointment of counsel in pro se
cases in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co., 877
F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986).
These cases direct the district courts to “first determine whether the indigent’s position seems
likely to be of substance,” Hodge, 802 F.2d at 61, and then, if this threshold is met, to consider
“secondary criteria,” including the pro se litigant’s “ability to obtain representation independently,
and his ability to handle the case without assistance in the light of the required factual investigation,
the complexity of the legal issues, and the need for expertly conducted cross-examination to test
veracity.” Cooper, 877 F.2d at 172; accord Hendricks, 114 F.3d at 392 (quoting Hodge, 802 F.2d
at 61-62). “Even where the claim is not frivolous, counsel is often unwarranted where the
indigent’s chances of success are extremely slim,” and the Court should determine whether the pro
se litigant’s “position seems likely to be of substance,” or shows “some chance of success.”
Hodge, 802 F.2d at 60-61.

Plaintiff's instant request for pro bono counsel cannot be granted at such an early stage in
the litigation. Plaintiff’s application for appointment of pro bono counsel demonstrates that this is
his first request. This case was only filed a few months ago, defendants have not yet been served
or responded to the pleadings, and no party has appeared or requested to appear before the Court.
At this early stage in the proceedings, there is no indication that Plaintiffs position shows a strong
chance of success or that the legal issues in this case are particularly complex. Additionally, the
Court cannot conclude that Plaintiff is unable to handle the case without assistance, although this

conclusion may change as the action progresses.

 
Therefore, because the Court does not find any circumstances which warrant the
appointment of pro bono counsel at this time, Plaintiff's motion is DENIED without prejudice to
renewal at a later stage in the proceedings.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order, together with an information
package, to Plaintiff at his address as listed on ECFand to show proof of service on the docket.

The Clerk of Court is further instructed to complete the USM-285 forms with the addresses
for Sauer, Altman, Moore, Linen, Davis, Johnson, Bini, Frasier, Rodriguez, Burke, Carranza, and
Torres and deliver all documents necessary to effect service to the U.S. Marshals Service.

Finally, the Clerk of the Court is directed to terminate the motion at ECF No. 3.

Dated: November 44,2019 SO ORDERED:

White Plains, New York
Lg EBON. ROMAN
nited States District Judge

 

 

 
DEFENDANTS AND SERVICE ADDRESSES

Lisa Sauer FNP
Sullivan County Jail

4 Bushnell Avenue
Monticello, NY 12701

Wayne Altman RN
Sullivan County Jail

4 Bushnell Avenue
Monticello, NY 12701

Wendy Moore RN
Sullivan County Jail

4 Bushnell Avenue
Monticello, NY 12701

John Linen RN
Sullivan County Jail

4 Bushnell Avenue
Monticello, NY 12701

Martin Davis RN
Sullivan County Jail

4 Bushnell Avenue
Monticello, NY 12701

Maureen Johnson RN
Sullivan County Jail

4 Bushnell Avenue
Monticello, NY 12701

Lieutenant Christopher Bini
Sullivan County Jail

4 Bushnell Avenue
Monticello, NY 12701

Dale Frasier, Kitchen Manager
Sullivan County Jail

4 Bushnell Avenue
Monticello, NY 12701

Oscar Rodriguez, Cook
Sullivan County Jail

4 Bushnell Avenue
Monticello, NY 12701

im

 
10.

11.

12,

Richard Burke, Cook
Sullivan County Jail

4 Bushnell Avenue
Monticello, NY 12701

Saul Carranza, food service helper
Sullivan County Jail

4 Bushnell Avenue

Monticello, NY 12701

Louis Torres, food service helper
Sullivan County Jail

4 Bushnell Avenue

Monticello, NY 12701

 
